Citation Nr: 0003592	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant's father


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 8, 1979, to 
October 4, 1979, for a total active service period of 1 month 
and 27 days.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO considered a claim for 
service connection for a nervous disorder on its merits and 
it was found that the claim was not well grounded.  


FINDINGS OF FACT

1.  The veteran had active service for a total period of 1 
month and 27 days.  

2.  Service medical records are negative for treatment, 
complaints, or diagnosis relative to a nervous disorder, to 
include schizophrenia.  

3.  A post-service psychological report, dated October 1979, 
attributed the veteran's symptomatology to "difficulties in 
affective adjustment," which was intensified by the change 
in environment, home separation, and adaptation to a 
structured process of the military type.  In December 1979, 
his psychiatrist indicated that he was being treated for 
"emotional problems."

4.  Diagnosis for a psychotic disability is not shown until 
October 1980, at which time his private psychiatrist 
indicated diagnoses of paranoid schizophrenia, borderline 
psychotic, and psychotic depression.  The veteran is not 
entitled to a presumption of service-incurrence for 
manifestation of a psychoses to a compensable degree within 
one year following his discharge from active duty.  

5.  The record does not include a medical opinion to the 
effect that a nervous disorder or any other psychotic 
disability, to include the current manifestation of 
schizophrenia, was incurred during or as a result of the 
veteran's brief period of active military service in 1979.  


CONCLUSION OF LAW

The preponderance of the evidence weighs against a finding 
that a nervous disorder was incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

Having reviewed the record, the Board has concluded that the 
claim for service connection for a nervous disorder is well 
grounded, or plausible, in light of the holding of the Court 
of Appeals for Veterans Claims (Court) in Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Savage provides that a veteran 
may establish a well-grounded claim for service connection 
under the chronicity provision of 38 C.F.R. § 3.303(b).  In 
such cases, the evidence (regardless of its date) must show 
that the veteran had a chronic condition in service or during 
an applicable presumption period, and that the same condition 
currently exists.  In this case, a diagnosis of schizophrenia 
is shown within one year following the veteran's discharge 
from active duty and the record demonstrates continuity of 
symptomatology and treatment for chronic schizophrenia from 
the date of diagnosis to the present time.  

Evidence

Service medical records show that the veteran was 
psychiatrically evaluated as normal on induction to service 
in June 1979, and there is no evidence of in-service 
psychiatric treatment, to include complaints or diagnosis 
relative to adjustment disorder, schizophrenia, or any other 
mental disabilities.  

A 1979 DD 214 shows that the veteran received a discharge 
under the trainee discharge program (TDP) marginal or 
nonproductive.  

In a December 1981 statement, the veteran's father indicated 
that while stationed in Fort Gordon, Georgia, for basic 
training, the veteran developed a mental condition which 
prevented him from completing his training.  Upon his return 
home, the veteran's father became aware of symptoms such as a 
mental block and slow speech, and the veteran was taken for 
psychological and psychiatric treatment.  

An October 1979 psychological report shows findings of 
incoherent thinking process, flight of ideas, blunt and 
depressed affect, and complaints of hallucinations.  The 
examiner found that the veteran was presenting with 
difficulties in personal adjustment and management of 
personal relations, characterized by insecurity, feelings of 
worthlessness, avoidance of tense situations, hesitancy in 
making decisions, and restriction of social contact.  No 
organic condition was detected in his psychomotor 
functioning.  The examiner believed that as a part of the 
adolescence process, the veteran showed some difficulties in 
affective adjustment, which were intensified because of the 
change of environment, separation from his home, and 
adaptation to a structured process of the military type.  

In a December 1979 statement, Elba G. Aponte de Rodriguez, 
M.D., indicated that she had been treating the veteran for 
emotional problems since October 1979.  

In a statement dated May 1980, the veteran indicated that he 
was not hospitalized at Fort Gordon or at any other place 
during his military service.  

In September 1980, Dr. Aponte de Rodriguez provided the 
following diagnoses for the veteran:  1.  borderline 
psychotic; 2.  schizophrenia, paranoid; and 3. psychotic 
depression.  It was noted that the veteran had been seen for 
treatment shortly after military discharge, at which time he 
expressed sadness and indicated that he wanted to be alone.  
According to Dr. Aponte de Rodriguez, the veteran described 
symptomatology of depression, persecutory ideations, and 
hearing voices which began during his army training.  The 
veteran also indicated that he did not complete his training 
because of mental sickness and because he could not work.  
Dr. Aponte de Rodriguez noted that the veteran was attending 
therapy regularly, was taking medication, and was in 
remission for secondary symptoms.  

In July 1982, the Board determined that a nervous disorder 
was not incurred or aggravated by the veteran's military 
service.  The Board found that a nervous disorder was not 
shown in service and that the veteran did not qualify for 
consideration of service connection for schizophrenia on a 
presumptive basis, as he had not had more than 90 days of 
active service.  

On an April 1983 certificate of disability, Ramon Parilla 
Barreras, M.D., indicated that the veteran had been totally 
disabled for the period of January 28, 1982, to the present, 
and a diagnosis of emotional problems was given.  

A March 1987 medical statement indicates that the veteran was 
hospitalized at the Psychiatric Medical Center of the 
Caribbean due to an exacerbation of schizophrenia. 

In August 1995, the veteran was afforded a personal hearing 
before a local officer at the San Juan RO.  The veteran's 
father testified that shortly after graduating from 
vocational school, his son had taken the Army tests, passed 
them, and enlisted in the Army.  Thereafter, he noticed that 
on one occasion the veteran seemed disoriented when he called 
home during his basic training.  When the veteran returned 
home shortly thereafter, his family noticed that he couldn't 
communicate properly and he was disoriented, at which time 
they took him for psychiatric treatment and he was diagnosed 
with schizophrenia.  The veteran's father did not know if the 
veteran received any type of medical treatment while serving 
on active duty, and it was argued that if the veteran had a 
mental condition prior to the service, it would have detected 
at the time of the physical examination on induction.  The 
veteran's father also speculated as to what events or traumas 
could have affected his son during the basic training period.  

In a September 1996 statement, the veteran indicated that he 
has not been able to work due to a nervous condition incurred 
and aggravated in the Army.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Where a veteran served 90 days or more and a psychosis 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Having reviewed the record, the Board has concluded that the 
preponderance of the available evidence weighs against a 
finding that a nervous disorder, to include schizophrenia, 
was incurred in or aggravated by the veteran's brief period 
of active military service in 1979.  Specifically, there is 
no evidence showing psychiatric treatment for schizophrenia 
or any other nervous disorder during the veteran's military 
service, and he has indicated that he was not hospitalized 
during that time.  In addition, the initial psychological 
reports, dated in the month following the veteran's 
discharge, show that he was considered to have experienced 
difficulties in affective adjustment during adolescence, and 
these difficulties intensified before the change in 
environment, home separation, and adaptation to a structured 
process of the military type.  Furthermore, his psychiatrist, 
Dr. Aponte de Rodriguez, initially characterized his mental 
difficulties as "emotional problems," with no specific 
reference to or diagnosis of a mental disability.  

Thus, the record indicates that the veteran's immediate post-
service symptomatology was attributed to situational features 
and adjustment difficulties as opposed to a psychotic 
disorder.  A confirmed diagnosis of psychosis is not shown 
until September 1980, at the time when Dr. Aponte de 
Rodriguez submitted a medical certificate to VA in 
conjunction with an ongoing attempt by the veteran and his 
family to obtain VA treatment and compensation.  Although 
this diagnosis is shown during the statutory presumptive 
period, the veteran is not entitled to a presumption of 
service-incurrence of schizophrenia because he did not serve 
on active duty for a period of 90 days or more.  

In addition, the record indicates that the veteran has been 
prosecuting a claim for service connection for a nervous 
disorder by VA for many years; however, there is no record of 
an opinion from any of his medical providers to the effect 
that a nervous disorder or any form of psychosis was 
manifested during or incurred as a result of the veteran's 
period of active military service.  

The Board notes that the veteran's father has contended that 
the veteran was mentally healthy at the time of induction and 
that the post-service development of psychiatric difficulties 
must have been related to service.  As a layman, the 
appellant's father is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is unfavorable to the veteran's 
claim for service connection for a nervous disorder.  
Therefore, the Board is unable to conclude that a nervous 
disorder was incurred in or aggravated by the veteran's 
period of active service, and as such, a grant of service 
connection is not warranted therefor.  Accordingly, the 
veteran's claim is denied.  


ORDER

Service connection is denied for a nervous disorder.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

